     Case 2:18-cv-14051-WBV-MBN Document 13 Filed 06/03/19 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA



                                      TRANSFER ORDER


       IT IS ORDERED that the following Section “A” cases are hereby reallotted to Judge
Wendy Vitter, Section “D” of this Court, effective as of the date of this Order.
       CIVIL ACTION CASES:
       09-0008        CAR Financial Serv. v. Lapalco Motors
       13-5027        Pan American Life Ins. Co. v. Louisiana Acquisitions Corp.
       16-1933        Chaves v. Winn Dixie Stores, Inc.
       16-15427       Quiroz v. C&G Welding, Inc.
       17-7102        W&T Offshore v. U. S. Department of Interior
       17-11794       Taylor v. TT, et al.
       17-12039        Callais Capital Mgmt v. Wilhite
       17-15246       Top Kent v. SCF Bunge Marine, LLC
       18-2472     Williams v. IQS Insurance Risk Retention Group
       c/w 18-6113 Thomas v. IQS Insurance Risk Retention Group
       18-3425        Stag v. Smith
       18-5055         Americas Insurance Co. v. Jarreau
       19-1304         Bertucelli v. Universal City Studios LLC
       19-9974        Dressner v. Vannoy
       19-10696       Hof v. LaPorte
     Case 2:18-cv-14051-WBV-MBN Document 13 Filed 06/03/19 Page 2 of 11



       IT IS FURTHER ORDERED that the following Section “B” cases are hereby reallotted
to Judge Wendy Vitter, Section “D” of this Court, effective as of the date of this Order.
       CIVIL ACTION CASES:
       17-11546       Brumley, et al v. Loborde Marine Management, LLC, et al
       17-12196       Pierre, et al v. Medtronic, Inc., et al
       18-0623        D&B Boat Rentals, Inc. v. National Pollutions Funds Center, et al
       18-4665        Great Northern & Southern Navigation Co LLC French American Line v.
                      Certain Underwriters at Lloyd’s, London
       18-5145        Ducombs v. Biomet, Inc., et al
       18-7523        Choina v. State Farm Life Insurance Co.
       18-6807        Harvey v. Shelton Trucking, LLC, et al
       18-7357        McKinley v. Swift Transportation Co., LLC, et al
       18-7884        Chiasson, et al v. Edison Chouest Offshore, LLC
       18-9421        Knight , et al v. Huntington Ingalls Inc., et al
       18-9985        Elite Investment Group, LLC v. Worley Claims Services, LLC
       18-14046     Taylor Energy Co., LLC v. Luttrell, et al
       c/w 18-14051 Taylor Energy Co., LLC v. Couvillion Group, LLC
       19-2197        Lawrence v. Center Properties, LLC, et al
       19-8290        New Orleans City v. Apache Louisiana Minerals, LLC, et al
     Case 2:18-cv-14051-WBV-MBN Document 13 Filed 06/03/19 Page 3 of 11



       IT IS FURTHER ORDERED that the following Section “E” cases are hereby reallotted
to Judge Wendy Vitter, Section “D” of this Court, effective as of the date of this Order.
       CIVIL ACTION CASES:
       16-838         Carlisle v. Normand, et al
       18-746         Rhodes v. Genesis Marine, LLC of Delaware et al
       18-6013        Robling v. Social Security Administration
       18-6084        McGriff, Seibels & Williams, Inc. v. Madden
       18-9016        RYC v. Haakinson, et al
       18-10212       Gomilla v. Bracco Diagnostics, Inc., et al
       18-10658       Thompson v. Hammond City, et al
       18-10683       Bertino-Spina v. Aetna Life Insurance Company
       18-10881       Academy Place, LLC et al v. First NBC Bank et al
       18-11057       In the Matter of Gabriel Lasala
       19-400         CertainTeed Corporation v. Mayfield
       19-991         Huntington Ingalls Incorporated v. Keating Law Firm, LLC et al
       19-9819        Foremost Insurance Company Grand Rapids, Michigan v. Cantium, LLC
       19-10613       Abron v. Barrilleaux et al
       19-10661       Gamble v. Renaissance Group et al
     Case 2:18-cv-14051-WBV-MBN Document 13 Filed 06/03/19 Page 4 of 11



       IT IS FURTHER ORDERED that the following Section “F” cases are hereby reallotted
to Judge Wendy Vitter, Section “D” of this Court, effective as of the date of this Order.
       CRIMINAL ACTION CASES:
       CR 17-70       U.S. v. Charlene Schlosser Bentel
       CR 17-229      U.S. v. Ever Jiminez-Mendoza
       CR 18-229      U.S. v. James Raiford
       CR 19-80       U.S. v. Juan Santos Perez-Zavala
       CIVIL ACTION CASES:
       16-13642       McKey v. August, et al.
       18-3163        Reich Bros., et al. v. Cheramie, et al.
       18-5787        Terrell v. Pichon, et al.
       18-6465        Grant, et al. v. Dorsey, et al.
       18-6578        Matthews v. Stevenson, et al.
       18-9859        Bailey v. Life Insurance Company of North America
       18-11666       Dretar v. Vicari, et al.
       19-28          Judice v. Alpha Process Sales, Inc.
       19-48          Liberty Mutual Fire Insurance Company v. Bernhard MCC, LLC
       19-8033        McKey v. Houston, et al.
       19-9171        Administrators of the Tulane Educational Fund v. Afaxys, Inc.
       19-10103       Degree, et al. v. McLin, et al.
       19-10341       Official Committee of Unsecured Creditors of First NBC Bank Holding
                      Company v. Ryan, et al.
       19-10356       Gaudet, et al. v. Howard L. Nations, APC, et al.
       19-10658       Martin, et al. v. Phillips, et al.
     Case 2:18-cv-14051-WBV-MBN Document 13 Filed 06/03/19 Page 5 of 11



       IT IS FURTHER ORDERED that the following Section “G” cases are hereby reallotted
to Judge Wendy Vitter, Section “D” of this Court, effective as of the date of this Order.
       CIVIL ACTION CASES:
       18-710      Soileau & Associates, LLC v. BCBS
       c/w 18-7613
       18-6590        Diaz v. USA Professional Labor, LLC
       18-7161        United Healthcare Services, Inc. v. UTC Laboratories, LLC
       18-8806        Spector v. USAA Casualty Insurance Company
       18-8930        EEOC v. Imperial Trading Co.
       18-13330       Carollo v. ACE American Insurance Company
       19-150         Plumbers & Steamfitters Local 60 Pension Plan v. AH Guthans Company
       19-1533        All Star Electric, Inc. v. Eagle Scaffolding and Equipment Company
       19-1849        GNO Real Estate Holdings, LLC v. Uptown NOLA Living Realty, LLC
       19-1945        Singleton v. Life Insurance Company of North America
       19-2356        Pate v. Tim Clark Construction, LLC
       19-9927        Verdin v. Life Insurance Company of North America
       19-1986        Young v. Pioneer Production Services, Inc.
       19-2536        Rathore v. Feng
     Case 2:18-cv-14051-WBV-MBN Document 13 Filed 06/03/19 Page 6 of 11



       IT IS FURTHER ORDERED that the following Section “H” cases are hereby reallotted
to Judge Wendy Vitter, Section “D” of this Court, effective as of the date of this Order.
       CIVIL ACTION CASES:
       17-5899        Egana et al v. Blair's Bail Bonds, Inc. et al
       18-5611        Bauer v. Pourciau et al
       18-8385        St. Romain v. E.N. Bisso & Son, Inc.
       18-9106        Prosperity Bank v. Tom’s Marine and Salvage, LLC et al
       18-11551       REQ Assignment for the Benefit of Creditors LLC v. Haulotte Group SA
       18-11753       Mott v. Life Insurance Company of North America
       18-14065       Taylor Energy v. US Dept of Interior
       19-1278        Roberts v. Kinetic Koncepts, LLC
       19-1354        Afzal v. Department of Homeland Security
       19-1692        Cerberus, L.L.C. et al v. Caruso et al.
       19-1745        Nicholas S. Karno No. 1, Inc. v. Silver Bourbon, Inc. et al
       19-7942        Kirkendoll v. Entertainment Acquisitions, L.L.C.
       19-9537        Gilbert v. Cates et al
       19-10072       Fowler v. Atchity Productions, LLC
       19-10636       Landry v. Louisiana State
     Case 2:18-cv-14051-WBV-MBN Document 13 Filed 06/03/19 Page 7 of 11



       IT IS FURTHER ORDERED that the following Section “I” cases are hereby reallotted
to Judge Wendy Vitter, Section “D” of this Court, effective as of the date of this Order.
       CRIMINAL ACTION CASES:
       18-112 (4)     USA v. William B. Hungerford, Jr.
                      Timothy O. Milbrath

       CIVIL ACTION CASES:
       18-4415        Macy v. Hinode Kaiun Co. LTD, et al
       18-6509        Cambre v. Smith et al
       18-8666        Shafiq v. Ochsner Health System et al
       18-9388        Granite State Insurance Company et al v. Delta Marine & Environmental
                      Services, LLC
       18-11733       Lancaster v. St. Tammany Parish Hospital
       18-12145       Antares Maritime Pte Ltd. v. Board of Commissioners for the Port of New
                      Orleans et al
       18-13937       In RE: C-Truc 7, LLC et al
       19-676         Couvillion Group LLC v. Quality First Construction, LLC
       19-848         Shiell et al v. Jones et al
       19-2107        Medlin v. Biomet Inc et al
       19-9304        Board of Commissioners of the Port of New Orleans v. Opta Minerals,
                      Inc. et al
       19-9503        Cooper Consolidated, LLC v. Baltic Wind, Ltd. et al
       19-9926        In Re: In the Matter of RL1000, LLC et al
       18-6491        Brignac v. Roussel et al
                      *case is stayed and administratively closed*
       14-1418        Liberty Mutual Insurance Company v. Integrated Pro Services, LLC et al
                      *case is stayed and administratively closed*
     Case 2:18-cv-14051-WBV-MBN Document 13 Filed 06/03/19 Page 8 of 11



       IT IS FURTHER ORDERED that the following Section “J” cases are hereby reallotted
to Judge Wendy Vitter, Section “D” of this Court, effective as of the date of this Order.
       CRIMINAL ACTION CASES:
       03-329 USA v. Pineda
       04-325 USA v. Lin
       04-325 USA v. Zheng
       13-153 USA v. He
       CIVIL ACTION CASES:
       18-11665       Katchadurian v. Adams & Reese, LLP
       18-12143       Ladesma v. Gusman, et al.
       19-112         Muthuswamy v. Liberto, et al.
       19-185         James v. Bank of America, N.A.
       19-472         Robin v. Social Security Administration
       19-674         Starns v. Life Insurance Company of North America
       19-838         Victor v. Louisiana State Penitentiary, et al.
       19-2281        Moore v. Pressley
       19-2730        Hanover Insurance Company v. Singley, et al.
       19-2786        Jordan v. Kent
       19-5119     Cerullo v. Certain Underwriters at Lloyds of London, et al.
       c/w 19-6484 Guinn, et al. v. Loflin, et al.
       c/w 19-9403 Thompson, et al. v. Certain Underwriters at Lloyds of London
       19-9554        Landry v. Johnson & Johnson, et al.
       19-9944        Foreman v. Jenkin
     Case 2:18-cv-14051-WBV-MBN Document 13 Filed 06/03/19 Page 9 of 11



       IT IS FURTHER ORDERED that the following Section “L” cases are hereby reallotted
to Judge Wendy Vitter, Section “D” of this Court, effective as of the date of this Order.


       CIVIL ACTION CASES:
       18-4497        Horizon Navigation Ltd. v. Progressive Barge Line, Inc., et al
       18-6646        Reel Pipe, LLC v. USA Comserv, Inc.
       18-7449        Percy Baulden v. Wright National Flood Insurance Company
       18-7257        Norman Bourque v. Edison Chouest Offshore, LLC
       18-7791     Esther Hammond v. National Continental Insurance Company, et al
       c/w 18-7924 Dorothy Hubbard v. Ivan N. Kirsanov, et al
       c/w 18-7938 Erin Moran v. Seahawk Transportation, LLC, et al
       18-9700        K3 Logistics, L.L.C. v. Center Lift, Inc.
       18-12186       Todd Dufrene v. Lirette Airboat Service, LLC, et al
       18-13898       Celia Cheramie v. Union Security Insurance Company, et al
       19-2171        Arnold Breaux v. Gables Transport, Inc., et al
       19-2440        Adriatic Marine, LLC v. Roland Harrington
       19-9339        Harry Marsh v. Huntington Ingalls Incorporated, et al
       19-9719        Tracie L. Washington v. Marlin N. Gusman
    Case 2:18-cv-14051-WBV-MBN Document 13 Filed 06/03/19 Page 10 of 11



       IT IS FURTHER ORDERED that the following Section “M” cases are hereby reallotted
to Judge Wendy Vitter, Section “D” of this Court, effective as of the date of this Order.
       CIVIL ACTION CASES:
       18-1785        Champagne v. Martin
       18-5942        Wayne Jacob's Smokehouse Distribution, LLC v. Munford, et al.
       18-9048        Doucet v. Social Security Administration
       18-10063       Robertson v. Dollar Tree
       18-10278       Landry v. Boneafied
       18-10714       Prine v. LGS Logistics
       18-10804       St. Pierre v. Burns
       18-13404       Otero v. Advocacy Center
       18-13798       Edwards v. Gusman
       19-845         Leboeuf v. Forster
       19-1348        Smith v. Louisiana
       19-9069        721 Bourbon v. Willie's Chicken
       19-9391        The McDonnel Grp. v. DFC Grp.
       19-9513        DiVincenti v. Netflix
       19-9315        Acosta v. HIPnation Operations & Solutions, LLC, et al.
    Case 2:18-cv-14051-WBV-MBN Document 13 Filed 06/03/19 Page 11 of 11



       IT IS FURTHER ORDERED that the following Section “R” cases are hereby reallotted
to Judge Wendy Vitter, Section “D” of this Court, effective as of the date of this Order.
       CRIMINAL ACTION CASES:
       18-211         USA vs. Keith Wilkinson
       18-258         USA vs. Charles Edward Banks
       19-54          USA vs. David Joseph Hunter
       19-76          USA vs. N&F Logistics, Inc.
       CIVIL ACTION CASES:
       17-6709        330 Magazine St. vs. BM Hotels
       17-10556       Peddy vs. Qualis
       17-13009       Garon vs. Illinois Central Railroad Company, et al.
       17-15074       Coder vs. MI LLC
       18-4738        Michel vs. Ford
       18-7378        Babin vs. Plaquemines Parish
       18-7599     Warren, et al. vs. Rosstrans, et al.
       c/w 18-7616
       18-9464        Smith, et al. vs. Tensley, et al.
       19-340         Bardales vs. Fontana & Fontana
       19-593         Wells Fargo vs. Jones, et al.
       19-2360        Oglesby vs. Mass Contracting
       19-9714        Preston vs. Friedrichs Road
       19-9845        Liberty Mutual Insurance Co. vs. Daniel Bouillon



                                              3rd day of June, 2019.
                NEW ORLEANS, LOUISIANA, this ______



                                                      _________________________________
                                                      NANNETTE JOLIVETTE BROWN
                                                      CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT
